



COURT OF APPEAL FOR ONTARIO

CITATION: Almeida (Re), 2016 ONCA 994

DATE: 20161229

DOCKET: C61860

Jurisansz, Watt and Roberts JJ.A.

IN THE MATTER OF:  Stanley Almeida

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stanley Almeida, appearing in person

Howard Krongold,
amicus curiae

Andrea Baiasu, for the Attorney General of Ontario

Barbara Walker-Renshaw, for Ontario Shores Centre for
    Mental Health Sciences

Heard: December 19, 2016

On appeal against the disposition of the Ontario Review
    Board dated October 9, 2015 and Charter ruling dated February 26, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant abandons his appeal of the disposition of the ORB and
    proceeds only with the appeal of the ORBs dismissal of his
Charter
application. Furthermore, he does not want the court to deal with any
    additional issues raised by
amicus
.

[2]

The appellant states he was promised a full day for the hearing of his
Charter
application and spent a lot of time and money preparing for it.  He complains
    that his
Charter
application was summarily dismissed. The ORB
    dismissed the
Charter
application on three grounds: 1) the subject-matter
    of his
Charter

application had been dealt with at a previous sitting
    of the board, and was thus

res judicata
; 2) no
Charter

breach was established; and 3) the ORB had no jurisdiction to award the
    monetary remedy the appellant sought.

[3]

We find it necessary to deal with only the third ground on which the ORB
    dismissed his
Charter
application  that of the ORBs jurisdiction to
    grant the remedy sought.

[4]

The appellants
Charter
application does not relate to the
    exercise of the ORBs jurisdiction to decide the appropriate disposition under
    s. 672.54.  In his
Charter
application, the appellant seeks to have
    the ORB recommend that the Justice Minister award him damages in the amount of
    $35 million.  This court, in
Re Starz,
2015 ONCA 318
, has decided that the ORB
    cannot grant a remedy in damages.  The appellant asks that we overrule
Re
    Starz
.  We are not persuaded to do so.  The ORB has no more power to
    recommend damages that it does to award them. The ORB correctly decided it had
    no jurisdiction to award the remedy the appellant sought in his
Charter

application.

[5]

The appeal is dismissed.


